6403893DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 3-12, 14-19 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations of “a reflector support structure secured to the carrier end, the reflector support structure configured to transition from a collapsed configuration in which the reflector support structure is arranged for compact stowage, to an expanded configuration in which the reflector support structure supports a reflector surface in accordance with a predetermined reflector shape; an actuator configured to concurrently (i) urge the boom from the compact stowed condition to the deployed condition and (ii) facilitate deployment of the reflector support structure; and a tension element coupled at a first end to the reflector support structure and secured at a second opposing end by an anchor located adjacent to the base tube of the boom, the tension element automatically urgable from a condition of slack to a condition of tension as the actuator urges the boom to the deployed condition; wherein the reflector support structure is configured to automatically transition from the collapsed configuration to the expanded configuration when the tension element is being urged from the condition of slack to the condition of tension.”
.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642